UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-4400



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


AUDWIN L. DAVIS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Robert E. Payne, District Judge.
(CR-97-331-3)


Submitted:   October 30, 2002             Decided:   November 8, 2002


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Frank W. Dunham, Jr., Federal Public Defender, Paul G. Gill,
Assistant Federal Public Defender, Richmond, Virginia, for
Appellant.   Paul J. McNulty, United States Attorney, S. David
Schiller, Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Audwin L. Davis appeals the district court’s revocation of

supervised release imposed pursuant to a conviction for possession

of a firearm by a controlled substance abuser. Davis’s attorney has

filed a brief in accordance with Anders v. California, 386 U.S. 738

(1967), stating that there are no meritorious issues for appeal. On

Davis’s behalf, counsel contends that the district court abused its

discretion in sentencing Davis to twelve months of incarceration

for his violations of the terms of supervised release.               Davis was

advised of his right to file a pro se supplemental brief but has

not done so.

       We have reviewed the claims and find no abuse of discretion in

the sentence imposed. See United States v. Davis, 53 F.3d 638, 642-

43 (4th Cir. 1995). In addition, we have examined the entire record

in this case in accordance with the requirements of Anders and find

no meritorious issues for appeal.            We therefore affirm.

       This   court    requires   that   counsel     inform   his   client,    in

writing, of his right to petition the Supreme Court of the United

States for further review.        If the client requests that a petition

be filed, but counsel believes that such a petition would be

frivolous, then counsel may move in this court for leave to

withdraw from representation.         Counsel’s motion must state that a

copy thereof was served on the client.            Finally, we dispense with

oral    argument      because   the   facts    and   legal    contentions     are


                                         2
adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                3